Title: From James Madison to Ambrose Madison, 15 December 1785
From: Madison, James
To: Madison, Ambrose


Dr. Bror.
Richmond Decr. 15 — 1785
I wrote to my father a day or two ago by Col: Burnley to which I refer. The principal step since taken by the H. of Delegates has been the rejection of a bill on which the Assize scheme depended. The majority consisted of 63 agst, 49. Yesterday the vote of the Speaker decided in the affirmative a resolution to repeal the Act which permits Masters to free their slaves. I hope the bill which must follow on the subject may be less successful. Many who concurred in the Resolution will probably be content finally with some amendment of the law in favor of Creditors. Should it prove otherwise this retrograde step with regard to an emancipation will not only dishonor us extremely but hasten the event which is dreaded by stimulating the efforts of the friends to it. The residue of the Revisal from No. 65 will be put off, except the Religious Bill and a few others. Leave was given yesterday for a bill in favor of British Creditors, but not without proofs that it will be opposed in every stage of its progress thro’ the House. The price of Tobo. is not much if at all changed. I have nothing to add to my last on that subject which signified my wishes for your going on with your purpose. The low price is the effect of the dearth of money more than of the price in Europe. I inclose a letter from Mr. Smith which you will communicate to brother F. & Capt: Walker, and let them know that I will apply according to its request any remittances to my hands. I have recd. from Capt. W. £4. 10 which will lessen so much his balance. Adieu
J. M. Jr.
Inform Col: F. Taylor that I have got from Dunscomb a written memorandum of the reasons which hinder him from taking cognizance of Col. Ts. acct. and that I found it would be in vain to present his Memorial to the House.
